SULLIVAN, Judge
(concurring in the result):
The majority relies on United States v. Moulton, 47 MJ 227 (1997), to affirm this case. I would rely on Michigan v. Lucas, 500 U.S. 145, 111 S.Ct. 1743,114 L.Ed.2d 205 (1991), and the Supreme Court cases cited therein for the proposition that an accused’s right to present a defense may be lawfully burdened by an evidentiary rule such as Mil.R.Evid. 412. Otherwise, I agree with the majority that appellant has not satisfied the requirements of that rule in his ease.